Case 19-90002   Doc 2   Filed 11/21/19   Entered 11/21/19 12:49:36   Desc Main
                           Document      Page 1 of 5
Case 19-90002   Doc 2   Filed 11/21/19   Entered 11/21/19 12:49:36   Desc Main
                           Document      Page 2 of 5
Case 19-90002   Doc 2   Filed 11/21/19   Entered 11/21/19 12:49:36   Desc Main
                           Document      Page 3 of 5
Case 19-90002   Doc 2   Filed 11/21/19   Entered 11/21/19 12:49:36   Desc Main
                           Document      Page 4 of 5
Case 19-90002   Doc 2   Filed 11/21/19   Entered 11/21/19 12:49:36   Desc Main
                           Document      Page 5 of 5
